DISMISSED; Opinion Filed December 20, 2018.




                                             In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-18-01465-CV

 NATIONAL HEALTH INVESTORS, INC. AND NHI-REIT OF AXEL, LLC, Appellants
                                V.
EAST LAKE CAPITAL MANAGEMENT LLC, SH REGENCY LEASING LLC, AND EL
                  FW INTERMEDIARY I LLC, Appellees

                         On Appeal from the 95th Judicial District Ct
                                   Dallas County, Texas
                            Trial Court Cause No. DC-18-07841

                             MEMORANDUM OPINION
                 Before Chief Justice Wright, Justice Evans, and Justice Brown
                                   Opinion by Justice Evans
       Before the Court is appellants’ December 18, 2018 agreed motion to dismiss the appeal as

moot. In the motion, appellants state the trial court entered an order dissolving the temporary

injunction which was the subject of the appeal, and that all parties agree to dismiss. We grant the

motion. See TEX. R. APP. P. 42.1.

       We dismiss this appeal.




181465F.P05
                                                  /David Evans/
                                                  DAVID EVANS
                                                  JUSTICE
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

 NATIONAL HEALTH INVESTORS, INC.                    On Appeal from the 95th Judicial District
 AND NHI-REIT OF AXEL, LLC,                         Ct, Dallas County, Texas
 Appellants                                         Trial Court Cause No. DC-18-07841.
                                                    Opinion delivered by Justice Evans. Chief
 No. 05-18-01465-CV        V.                       Justice Wright and Justice Brown
                                                    participating.
 EAST LAKE CAPITAL MANAGEMENT
 LLC, SH REGENCY LEASING LLC,
 AND EL FW INTERMEDIARY I LLC,
 Appellees

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

        It is ORDERED that appellees EAST LAKE CAPITAL MANAGEMENT LLC, SH
REGENCY LEASING LLC, AND EL FW INTERMEDIARY I LLC recover their costs, if any,
of this appeal from appellants NATIONAL HEALTH INVESTORS, INC. AND NHI-REIT OF
AXEL, LLC.


Judgment entered this 20th day of December, 2018.




                                             –2–